Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 12, 2019

The Court of Appeals hereby passes the following order:

A19A1529. FRANK DON CAUSEY v. THE STATE.

      In 2017, a jury found Frank Don Causey guilty of malice murder, felony
murder, and aggravated assault.1 He was sentenced to life imprisonment without the
possibility of parole. Causey filed a timely motion for new trial, which the trial court
denied. He then filed the instant direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (b), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”).




      1
        The trial court later vacated Causey’s conviction for felony murder by
operation of law, and merged his conviction for aggravated assault into his malice
murder conviction.
      Accordingly, Causey’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.



                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/12/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.